DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2021 has been entered. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dross et al. (U.S. Publication No. 2007/0249140) in view of Fong et al. (U.S. Publication No. 2018/0350785), further in view of Aga et al. (U.S. Publication Noi. 2003/0181001), further in view of Suvorov (U.S. Publication No. 2006/0226482).
Regarding claim 1, Dross teaches a method of forming a semiconductor engineered wafer, the method comprising:
forming a stress inducing layer (paragraph [0149] and Fig. 6, stress inducing layer 2) on a surface (see Fig. 6) on one of the ion implanted side and the opposite side (top side) of the first wafer, the stress inducing layer for introducing compressive stress in the first wafer (see Fig. 6, and paragraph [0111]);
separating the substrate film from the first wafer at the ion damaged layer in response to the compressive stress (see Fig. 6, paragraph [0149]); and 
bonding the separated substrate film to a second wafer at a surface on one of a first side and a second side, the second side being opposite of the first side of the second wafer (see paragraph [0049], bonding to a carrier substrate for further processing).
Dross teaches that a damaged/weakened layer is formed in the wafer for the thin wafer layer to release at during the stress-induced peeling process (see paragraph [0149]), and states that a weakened layer can be formed by ion implantation (see paragraph [0006]), but does not specifically state that the weakened layer of the particular embodiment is created by ion implantation.  However, it would have been obvious to a person of skill in the art at the time of the priority date that the “weakened layer” formed in Fig. 6 could have been formed by the ion implantation method that forms the “weakened layer” in paragraph [0006]. 
Dross teaches that the layer is implanted, but does not specifically teach forming the layer through the top surface.  However, Fong teaches that the ion implantation to form a cleaving plane is performed through the top surface (see Fig. 2).  It would have been obvious to a person of skill in the art 
Dross does not specifically teach that the ion dose is controlled based on the ion energy so as to minimize surface damage to the top side of the first wafer.  However, Aga teaches that a consideration when implanting ions for cleaving purposes, the energy and dose of the implantation directly effects the degree of damage at the surface of the wafer (see paragraph [0006]-[0007]).  It would have been obvious to a person of skill in the art at the time of the effective filing that the energy and dose of the implantation would be carefully determined to reduce surface damage, and instead produce damage only at the desired plane in order to reduce failure rates from damage to the wafer surface.  See also Suvurov, which teaches that it is known in the art that when implanting ions, dosage and energy are carefully calculated to produce the desired effect without causing unwanted and unnecessary damage to the wafer surface (see paragraph [0040]).

Regarding claim 2, Dross in view of Fong, Aga and Suvorov teaches the method of claim 1, wherein the bonding step is performed using one of direct wafer bonding or wafer boding with intermediate materials (inherent because these are the only two possible options).

Regarding claim 3, Dross in view of Fong, Aga and Suvorov teaches the method of Claim 1, wherein materials for the first wafer comprises at least one of SixGe1-x, InxGa1-xAs, InxGa1-xP, InxGayAl1-x-yN,  CdTe, ZnO, and Ga2O3, where the x<l, y<1 and 1-x-y 1 when bonding the first wafer to the first side of the second wafer (see paragraph [0014], can be InGaAs, InGaP or other solar cell materials).

Regarding claim 4, Dross in view of Fong, Aga and Suvorov teaches the method of Claim 1, wherein the first wafer is formed of one of Si, sapphire, ceramics, poly crystalline SiC, quartz, glass, (see paragraph [0014], can be Si) and metals when bonding to the second side of the second wafer.

Regarding claim 5, Dross in view of Fong, Aga and Suvorov teaches the method of Claim 1, wherein the implanted ion comprises be one of H, He, N, and 0 (see paragraph [0006], H ions).

Regarding claim 7, Dross in view of Fong, Aga and Suvorov teaches the method of claim 1, but fails to specifically teach wherein prior to implanting ions in the first wafer, forming a functional layer on a surface of the top side of the first wafer such that the ions are then implanted through the functional layer.
However, Fong teaches a method of ion implantation cleaving in which the ions are implanted after a functional layer is formed (see Fig, 2A).  It would have been obvious to a person of skill in the art at the time of the priority date that the functional layer could have been formed prior to the ion implantation because Fong teaches that this allows for greater control over the cleaving plane location (see paragraph [0019]).

Regarding claim 17, Dross in view of Fong, Aga and Suvorov teaches a method of forming a semiconductor engineered wafer, the method comprising:
generating an ion damaged layer (see paragraph [0006], [0149] and Fig. 6) underneath a substrate film of the wafer (see Fig. 6);
forming a stress inducing layer (2) on a surface on one of the ion implanted side and the opposite side of the wafer (see Fig. 6, also it is inherent that it would be formed on one or the other 
separating the substrate film from the wafer at the ion damage layer in response to the compressive stress (see Fig. 6, paragraph [0111]).
Dross does not specifically teach that the damaged layer is created by implanting ions into a wafer through a top side, wherein the ion dose is controlled based on the ion energy so as to minimize surface damage to the top side of the wafer.  
However, Fong teaches that the ion implantation to form a cleaving plane is performed through the top surface (see Fig. 2).  It would have been obvious to a person of skill in the art at the time of the priority date that the ions could have been implanted through this surface because Fong teaches that this can allow for further control over the cleaving plane (see paragraph [0019]).
Dross does not specifically teach that the ion dose is controlled based on the ion energy so as to minimize surface damage to the top side of the first wafer.  However, Aga teaches that a consideration when implanting ions for cleaving purposes, the energy and dose of the implantation directly effects the degree of damage at the surface of the wafer (see paragraph [0006]-[0007]).  It would have been obvious to a person of skill in the art at the time of the effective filing that the energy and dose of the implantation would be carefully determined to reduce surface damage, and instead produce damage only at the desired plane in order to reduce failure rates from damage to the wafer surface.  See also Suvurov, which teaches that it is known in the art that when implanting ions, dosage and energy are carefully calculated to produce the desired effect without causing unwanted and unnecessary damage to the wafer surface (see paragraph [0040]).

Regarding claim 18, Dross in view of Fong, Aga and Suvorov teaches the method of Claim 17, wherein the materials for the wafer comprises at least one of SiGeiX, InGaiXAs, InGaiXP, InxGayAlixyN, 

Regarding claim 19, Dross in view of Fong, Aga and Suvorov teaches the method of Claim 17, wherein the implanted ion comprises one of H, He, N, and O (see paragraph [0006], H ions).

Regarding claim 21, Dross in view of Fong, Aga and Suvorov teaches the method of Claim 17, further comprising, prior to implanting ions in the wafer, forming a functional layer on a surface of the top side of the wafer such that the ions are then implanted through the functional layer.
However, Fong teaches a method of ion implantation cleaving in which the ions are implanted after a functional layer is formed (see Fig, 2A).  It would have been obvious to a person of skill in the art at the time of the priority date that the functional layer could have been formed prior to the ion implantation because Fong teaches that this allows for greater control over the cleaving plane location (see paragraph [0019]).


Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 20, the prior art, alone or in combination, fails to teach or suggest wherein a functional layer is formed on the substrate film of the first wafer prior to applying the stress inducing layer.

Claims 10, 12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10, 12 and 14-16, Examiner is persuaded by Applicants arguments regarding tensile vs. compressive stress in the stress layer, see page 8 of the response of 10/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN G CLINTON/Examiner, Art Unit 2816   

/SELIM U AHMED/Primary Examiner, Art Unit 2896